EXHIBIT H
  EXPENSE SUMMARY FOR INCEPTION TO NOVEMBER 30, 2019                        SUPPLEMENT DECEMBER 1 - 17, 2019

                   Category                    Total                              Category                     Total

Federal Express, Local Courier, Postage          $7,134.24    Federal Express, Local Courier, Postage                $0.00
Hotels                                          $92,331.66    Hotels                                              $215.53
Meals                                           $29,971.38    Meals                                                 $81.90
Air Travel                                     $134,939.95    Air Travel                                         $1,946.96
Discovery Costs                                 $26,286.61    Discovery Costs                                        $0.00
Pacer, Electronic Research                     $189,211.80    Pacer, Electronic Research                         $1,881.28
Experts                                        $466,408.16    Experts                                          $109,345.62
Court Fees                                      $53,300.66    Court Fees                                             $0.00
Process Service                                  $9,058.30    Process Service                                     $729.50
Hearing Transcripts                              $6,812.85    Hearing Transcripts                                 $391.00
Ground Transportation (Mileage, Rental Car,                   Ground Transportation (Mileage, Rental Car,
Parking, Taxi, Rideshare)                       $29,640.37    Parking, Taxi, Rideshare)                           $257.40
Miscellaneous                                  $113,448.93    Miscellaneous                                         $0.00
Mediation Services                             $131,491.25    Mediation Services                                    $0.00

TOTAL                                         $1,290,036.16   TOTAL                                            $114,849.19

                                                              CUMULATIVE TOTAL                              $1,404,885.35
